Exhibit 99.1 AGREEMENT TO JOINTLY FILE SCHEDULE 13G Pursuant to Rule13d-1(k)(l)promulgated pursuant to the Securities Exchange Act of 1934, as amended, the undersigned agree that the attached Schedule 13G is being filed on behalf of each of the undersigned. Dated: August 14, 2014 /s/ John N. Kapoor JOHN N. KAPOOR JOHN N. KAPOOR TRUST, DTD 9/20/89 EJ FINANCIAL/NEO MANAGMENT, L.P. By: /s/ John N. Kapoor By: /s/ John N. Kapoor John N. Kapoor, Trustee John N. Kapoor, Managing General Partner THE JOHN AND EDITHA KAPOOR CHARITABLE FOUNDATION By: /s/ John N. Kapoor John N. Kapoor, Joint Trustee
